                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

ENRIQUE BORJA-ANTUNES                             §

VS.                                               §       CIVIL ACTION NO.         1:19-CV-588

WARDEN L. SHULTZ                                  §

MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND ADOPTING
      THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Enrique Borja-Antunes, a federal prisoner confined at the United States

Penitentiary in Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends dismissing the petition.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Petitioner filed objections to the

magistrate judge’s Report and Recommendation.

       The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes the

objections are without merit.

                                              ORDER

       Accordingly, petitioner’s objections (document no. 6) are OVERRULED. The findings of

fact and conclusions of law of the magistrate judge are correct, and the report of the magistrate judge
(document no. 2) is ADOPTED. A final judgment will be entered in this case in accordance with

the magistrate judge’s recommendation.

       SIGNED this the 4 day of March, 2020.




                                   ____________________________
                                   Thad Heartfield
                                   United States District Judge




                                             2
